DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2021 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “irradiation unit”, “driving unit”, “control unit”, irradiation position estimation unit”, “irradiation positing obtaining unit”, “monitoring unit”, and “reference light irradiation unit” in claims 1-13, 15, 16 and 19-23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 9-13, 15, 16, 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wanda (US 2015/0148652 A1) in view of Sato et al. (US 2015/0369652 A1).
Regarding claim 1, Wanda (‘652) teach an object information obtaining apparatus configured to obtain information about an interior of an object based on an acoustic wave, the object information obtaining apparatus comprising: an irradiation unit configured to irradiate the object with measurement light (disclosed as “light emission aperture 103”, see Wanda “light sources 1101” [0098]-[0103]); a probe configured to receive the acoustic wave propagating from the object (see Wanda “photo acoustic wave signal measuring unit 1100” [0097]; Fig; 3); a driving unit configured to move the irradiation unit so that a relative position of the irradiation unit with respect to the object is changed (disclosed as “electric XY stage”, see Wanda “position controlling unit 1106” [0106]); a camera configured to capture an image of the object (disclosed as “camera 202”, see Wanda “camera” [0110], [0124]); and an irradiation position estimation unit configured to estimate the irradiation position of the measurement light (disclosed as 
Regarding claim 3, Wanda (‘652) in view of Sato et al. (‘652) teach the object information obtaining apparatus according to claim 1, wherein the irradiation position estimation unit is configured to calculate the irradiation position of the measurement light based on a relative position of the object and the probe (disclosed as “main controller 108”, see Wanda “control unit 1102” [0099]-[0100], [0134], [0141]-[0149]). 
Regarding claim 4, Wanda (‘652) in view of Sato et al. (‘652) teach the object information obtaining apparatus according to claim 1, further comprising an irradiation position obtaining unit configured to obtain information about the position, on the object, having been irradiated with the measurement light, as the irradiation position (disclosed as “camera 202”, see Wanda “camera” [0110], [0124]), wherein the control unit is configured to calculate a difference between the estimated irradiation position calculated by the irradiation position estimation unit and the irradiation position obtained by the irradiation position obtaining unit (disclosed as “main controller 108”, see Wanda “control unit 1102” [0099]-[0100], [0134], [0141]-[0149]).

Regarding claim 6, Wanda (‘652) in view of Sato et al. (‘652) teach the object information obtaining apparatus according to claim 4, wherein the control unit obtains the information about the interior of the object based on the acoustic wave obtained from irradiation position excluding an irradiation position where the calculated difference exceeds a predetermined value (disclosed as “main controller 108”, see Wanda “control unit 1102” [0099]-[0100], [0134], [0141]-[0149]).
Regarding claim 7, Wanda (‘652) in view of Sato et al. (‘652) teach the object information obtaining apparatus according to claim 4, wherein the control unit is configured to control the driving unit based on the difference (disclosed as “main controller 108”, see Wanda “control unit 1102” [0099]-[0100], [0134], [0141]-[0149]).
Regarding claim 9, Wanda (‘652) in view of Sato et al. (‘652) teach the object information obtaining apparatus according to claim 1, further comprising a monitoring unit configured to monitor an intensity of the measurement light (disclosed as “light emission aperture 103”, see Wanda “light sources 1101” [0098]-[0103]), wherein the control unit is configured to set the marker to be different between a case where the monitored intensity of the measurement light is within a predetermined range and a case where the monitored intensity of the measurement light is out of the predetermined range (disclosed as “main controller 108”, see Wanda “control unit 1102” [0099]-[0100], [0134], [0141]-[0149]).
Regarding claim 10, Wanda (‘652) in view of Sato et al. (‘652) teach the object information obtaining apparatus according to claim 9, wherein the control unit is configured to set the marker to be 
Regarding claim 11, Wanda (‘652) in view of Sato et al. (‘652) teach the object information obtaining apparatus according to claim 9, wherein the control unit is configured to set at least one of a size, a shape, and a color of the marker to be different (disclosed as “main controller 108”, see Wanda “control unit 1102” [0099]-[0100], [0134], [0141]-[0149]).
Regarding claim 12, Wanda (‘652) in view of Sato et al. (‘652) teach the object information obtaining apparatus according to claim 1, wherein the control unit is configured to set a display mode for the irradiation position of the measurement light in the image to be different from a display mode at a position not irradiated with the measurement light (disclosed as “main controller 108”, see Wanda “control unit 1102” [0099]-[0100], [0134], [0141]-[0149]).
Regarding claim 13, Wanda (‘652) in view of Sato et al. (‘652) teach the object information obtaining apparatus according to claim 12, further comprising a monitoring unit configured to monitor an intensity of the measurement light (disclosed as “light emission aperture 103”, see Wanda “light sources 1101” [0098]-[0103]), wherein the control unit is configured to set the display mode for the irradiation position of the measurement light in the image to be different between a case where the monitored intensity of the measurement light is within a predetermined range and a case where the monitored intensity of the measurement light is out of the predetermined range (disclosed as “main controller 108”, see Wanda “control unit 1102” [0099]-[0100], [0134], [0141]-[0149]).
Regarding claim 15, Wanda (‘652) in view of Sato et al. (‘652) teach the object information obtaining apparatus according to claim 1, further comprising a reference light irradiation unit configured to irradiate an irradiation position, on the object, with the reference light, wherein the irradiation 
Regarding claim 16, Wanda (‘652) in view of Sato et al. (‘652) teach the object information obtaining apparatus according to claim 15, wherein the reference light irradiation unit is configured to irradiate the object with the reference light through a light path that is same as a light path of the measurement light (disclosed as “light emission aperture 103”, see Wanda “light sources 1101” [0098]-[0103]).
Regarding claim 19, Wanda (‘652) in view of Sato et al. (‘652) teach the object information obtaining apparatus according to claim 15, wherein the reference light is emitted before the measurement light is emitted (disclosed as “light emission aperture 103”, see Wanda “light sources 1101” [0098]-[0103]).
Regarding claim 20, Wanda (‘652) in view of Sato et al. (‘652) teach the object information obtaining apparatus according to claim 15, further comprising an irradiation position obtaining unit configured to obtain information about the irradiation position of the light irradiated on the object (disclosed as “camera 202”, see Wanda “camera” [0110], [0124]), wherein the control unit is configured to calculate a difference between the irradiation position of the measurement light obtained by using the camera and the irradiation position obtained by the irradiation position obtaining unit (disclosed as “main controller 108”, see Wanda “control unit 1102” [0099]-[0100], [0134], [0141]-[0149]; and also see Sato et al. [0075]-[0077])).
Regarding claim 21, Wanda (‘652) in view of Sato et al. (‘652) teach the object information obtaining apparatus according to claim 20, wherein the control unit stops the obtaining of the information about the interior of the object in a case the difference exceeds a predetermined value 
Regarding claim 22, Wanda (‘652) in view of Sato et al. (‘652) teach the object information obtaining apparatus according to claim 20, wherein the control unit obtains the information about the interior of the object based on the acoustic wave obtained from an irradiation position excluding an irradiation position where the difference exceeds a predetermined value (disclosed as “main controller 108”, see Wanda “control unit 1102” [0099]-[0100], [0134], [0141]-[0149]).
Regarding claim 23, Wanda (‘652) in view of Sato et al. (‘652) teach the object information obtaining apparatus according to claim 20, wherein the control unit is configured to control the driving unit based on the difference (disclosed as “main controller 108”, see Wanda “control unit 1102” [0099]-[0100], [0134], [0141]-[0149]).
Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive: Sato et al. (‘652) from the same field of endeavor do teach a control unit configured to control a display unit to display the irradiation position of the measurement light estimated by the irradiation position estimation unit superimposed on the appearance image of the object obtained by the camera on the display unit (see [0075]-[0077]). It would be obvious to one of ordinary skill in the art to combine the invention of Wanda with the features of Sato et al. for the benefit of providing the user with a visualization of the target region of interest.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK D REMALY/Primary Examiner, Art Unit 3793